NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 13-4752
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                  NICOLE FACCENDA,
                                           Appellant
                                     _____________


                     On Appeal from the United States District Court
                                for the District of New Jersey
                           District Court No. 2-12-cr-00536-001
                     District Judge: The Honorable Faith S. Hochberg

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    March 16, 2015

          Before: SMITH, JORDAN, and VAN ANTWERPEN, Circuit Judges

                             (Opinion Filed: March 18, 2015)
                                _____________________

                                       OPINION
                                _____________________

SMITH, Circuit Judge.





 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Nicole Faccenda waived her right to the presentment of an indictment and pleaded

guilty to a one-count information charging her with knowingly using and causing another

to use a facility in interstate commerce, namely a cellular telephone, with the intent to

commit murder-for-hire, in violation of 18 U.S.C. § 1958(a). The United States District

Court for the District of New Jersey sentenced Faccenda to the statutory maximum of 120

months. This timely appeal followed.1

       Faccenda’s appellate counsel moved to withdraw pursuant to Anders v. California,

386 U.S. 738, 744 (1967), and filed an Anders brief. Counsel asserted that she was

unable to present any nonfrivolous issue as a basis for disturbing the judgment of the

District Court.2 Faccenda’s unconditional plea of guilty, counsel explained, limited the

issues Faccenda may challenge on appeal to: whether she had a constitutional right not to

be haled into court on the crime charged; the validity of her guilty plea; and the legality

of the sentence. See Menna v. New York, 423 U.S. 61, 62 n.2 (1975) (per curiam); United

States v. Broce, 488 U.S. 563, 569 (1989); 18 U.S.C. § 3742(a).

       None of these three issues present a reason to set aside the District Court’s

judgment. The facts in this matter cannot support a double jeopardy challenge. A review

of the guilty plea colloquy shows that the District Court conducted a careful and

comprehensive colloquy, complying with the requirements of Boykin v. Alabama, 395

1
  The District Court had jurisdiction under 18 U.S.C. § 3231. We exercise appellate
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
2
   Counsel served a copy of the Anders brief and the Appendix upon Faccenda.
Thereafter, the Clerk’s Office notified Faccenda of her right under Local Rule 109.2(a) to
file a pro se brief. Faccenda has not availed herself of that opportunity.
                                             2
U.S. 238, 242-244 (1969), and Federal Rule of Criminal Procedure 11. The sentence is

valid as well. Procedurally, the District Court complied with the three-step sentencing

process set out in United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006). Indeed, the

transcript of the sentencing hearing confirms that the District Court listened to

Faccenda’s arguments and fully considered the factors set forth in 18 U.S.C. § 3553(a).

Substantively, the sentence imposed does not exceed the statutory maximum and it is not

unreasonable given the circumstances in this case and the District Court’s explanation for

imposing the 120-month sentence. See United States v. Tomko, 562 F.3d 558, 568 (3d

Cir. 2009). Nor is there any basis for challenging the requirement of restitution inasmuch

as it is mandatory under 18 U.S.C. §§ 3663A(a)(1) and (c)(1)(A)(i).

       In sum, we agree with counsel’s assessment of Faccenda’s appeal. Our own

independent review of the record fails to reveal any nonfrivolous issues for appeal.

Accordingly, we will grant counsel’s motion to withdraw and will affirm the judgment of

the District Court. We certify that the issues presented in the appeal lack legal merit and

thus do not require the filing of a petition for writ of certiorari with the Supreme Court.

3d Cir. LAR 109.2(b).




                                             3